         Case 3:18-cv-00079-JPB Document 198 Filed 09/09/19 Page 1 of 1 PageID #: 2348
AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT
                                                              for the
                                                  Northern   District of    West Virginia


                      Julie Ann Hamstead                         )
                             Plaintiff                           )
                                v.                               )          Civil Action No.      3:18-cv-79
         Former Trooper D.R. Walker, individually                )
                            Defendant                            )

                                             JUDGMENT IN A CIVIL ACTION

The court has ordered that (check one):




    other: JUDGMENT IS ENTERED is favor of West Virginia State Police; City of Ranson, West Virginia; Sergeant Keith
Sigulinsky; City of Charles Town, West Virginia; Officer Jason Newlin; Rodney D. Hedrick, Sr.; Kyle Reed Koppenhaver; “A.B.”;
Jefferson Contracting, Inc.; Jefferson Asphalt Products Company; Dale DeGrave; Allen Shutts; John Timothy Morris; the Charles
Town General Hospital, d/b/a Jefferson Medical Center;Kelly Halbert, RN; and (16) “X, Y, and Z.”




    decided by Judge            John Preston Bailey

                                                                                                                                .

Date:             09/09/2019                                               CLERK OF COURT

                                                                                                /s/ T. Gregory
                                                                                       Signature of Clerk or Deputy Clerk
